department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel number release date index nos cc dom it a spr-119779-99 memorandum for blake ferguson assistant district_counsel north - south carolina district from lewis j fernandez deputy assistant chief_counsel income_tax accounting subject information reporting - condemnation of real_property our prior memorandum to you date cc dom it a spr-110473-99 concluded in part that the interest component of a condemnation_award did not meet the definition of interest under sec_6049 of the internal_revenue_code thus our memorandum further concluded that a payment to a person of such interest of dollar_figure or more in a taxable_year should be reported under sec_6041 on form misc however under a special rule set forth in the instructions for form 1099-int interest of dollar_figure or more paid to any person in a taxable_year and not meeting the criteria of sec_6049 is reported on form 1099-int accordingly our prior memorandum is modified if we can be of further assistance please contact cc dom it a pincite-4920
